—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment to defendants. The affidavits of the treating physician and the expert, setting forth the procedures followed in the examination of plaintiff and stating that the examination was conducted in accordance with accepted standards of medical care, are sufficient to establish defendants’ entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324-325; Wert v Lenox Hill Hosp., 151 AD2d 474, lv denied 74 NY2d 613; Wind v Cacho, 111 AD2d 808). In opposition to defendants’ motions, plaintiff failed to tender competent medical proof sufficient to establish the existence of a material issue of fact requiring a trial (see, Alvarez v Prospect Hosp., supra, at 327; Olivero v Kropelin, 186 AD2d 1086, 1087). We reject the assertion of. plaintiff that expert medical opinion was not *943necessary because of the doctrine of res ipsa loquitur. The negligence alleged by plaintiff encompasses matters not within the ordinary knowledge and experience of lay persons. Plaintiff, therefore, may "not proceed under the doctrine of res ipsa loquitur without first submitting expert medical opinion regarding the level of medical care required” (Quigley v Jabbur, 124 AD2d 398, 400; see also, Pipers v Rosenow, 39 AD2d 240). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J.—Summary Judgment.) Present—Green, J. P., Balio, Wesley, Callahan and Boehm, JJ.